         Case 4:18-cv-01095 Document 30 Filed on 05/15/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 15, 2019
                               IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

NINA TYLER,                                        §
    Plaintiff,                                     §
                                                   §
v.                                                 §        CIVIL ACTION NO. H-18-1095
                                                   §
MIRAND RESPONSE SYSTEMS,                           §
INC.,                                              §
      Defendant.                                   §

                                             FINAL JUDGMENT

            For the reasons stated in the accompanying Memorandum and Order, it is

hereby

            ORDERED that Mirand Response Systems, Inc.’s Motion for Summary

Judgment [Doc. # 26] is GRANTED and this case is DISMISSED WITH

PREJUDICE. Taxable costs are assessed against Plaintiff.

            This is a final, appealable judgment.

            SIGNED at Houston, Texas this 15th day of May, 2019.




                                                                NAN Y F. ATLAS
                                                       SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\1095FJ.wpd   190515.1306
